EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Theodosios Kountotsis (Reg. No. 54,238) on August 12, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:

1. 	(Currently Amended) A computer-implemented method executed on a processor for selecting a preferred live agent from a plurality of live agents linked within a live agent communication network, the computer-implemented method comprising:
employing an artificial intelligence engine to perform operations including:
constructing a human expertise matrix pertaining to each of the plurality of live agents by determining an average net promoter score (NPS) for each of the plurality of live agents for each category of a plurality of categories;
in response to a voice call by a user, implementing a first deep neural network to determine a predicted NPSand implementing a second deep neural network to determine a predicted category
determining a predicted human expertise on average by collectively assessing the human expertise matrix, the predicted NPS, and the predicted category; and
based on the predicted human expertise on average determined, triggering communication via the live agent communication network between the user and the preferred live agent to initiate a conversation between the user and the preferred live agent.

8. 	(Currently Amended) A non-transitory computer-readable storage medium
comprising a computer-readable program executed on a processor in a data processing system for selecting a preferred live agent from a plurality of live agents, wherein the computer-readable program when executed on the processor causes the data processing system to perform the steps of:
employing an artificial intelligence engine to perform operations including:
constructing a human expertise matrix pertaining to each of the plurality of live agents by determining an average net promoter score (NPS) for each of the plurality of live agents for each category of a plurality of categories;
in response to a voice call by a user, implementing a first deep neural network to determine a predicted NPSand implementing a second deep neural network to determine a predicted category
determining a predicted human expertise on average by collectively assessing the human expertise matrix, the predicted NPS, and the predicted category;  and
based on the predicted human expertise on average determined, triggering communication via the live agent communication network between the user and the preferred live agent to initiate a conversation between the user and the preferred live agent.

15. 	(Currently Amended) A system for selecting a preferred live agent from a
plurality of live agents, the system comprising:
a memory;
one or more processors in communication with the memory; and
an artificial intelligence engine to perform operations including:
constructing a human expertise matrix pertaining to each of the plurality of live agents by determining an average net promoter score (NPS) for each of the plurality of live agents for each category of a plurality of categories;
in response to a voice call by a user, implementing a first deep neural network to determine a predicted NPSand implementing a second deep neural network to determine a predicted category
determining a predicted human expertise on average by collectively assessing the human expertise matrix, the predicted NPS, and the predicted category; and
based on the predicted human expertise on average determined, triggering communication via the live agent communication network between the user and the preferred live agent to initiate a conversation between the user and the preferred live agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            


August 12, 2022